Citation Nr: 0003879	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-24 903	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disorder.


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from November 1996 to 
February 1997.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1997 rating 
decision by the RO which denied service connection for a 
bilateral ankle disorder.  In April 1999, the Board remanded 
the claim to the RO for further development.


FINDINGS OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim of service connection for a bilateral ankle 
disorder.


CONCLUSION OF LAW

The claim of service connection for a bilateral ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from November 1996 to 
February 1997.  During a March 1996 enlistment examination, 
the veteran reported he sprained his right ankle in 1994.  It 
was noted he wore a cast for three weeks and made a full 
recovery.  The enlistment examination shows the veteran 
underwent physical inspections in August, September, and 
November of 1996.  He was qualified on all occasions.  In 
December 1996 and in January 1997, he was treated for 
bilateral tendonitis of the ankle.  However, most of his 
treatment involved the left ankle.  December 1996 X-ray 
studies of the left foot were normal.  Sick call reports from 
December 1996 and January 1997 show the veteran complained of 
ankle pain, but some of the reports do not identify whether 
it was the right or left ankle.  A January 1997 report noted 
that the reason for recommendation for service separation 
(based on incapability) was bilateral ankle tendonitis. 

In February 1997, the veteran filed a claim of service 
connection for tendonitis of both ankles.

On March 1997 VA examination, the veteran gave a history of 
spraining his right ankle in 1994.  He said that during 
service he developed sharp pains over the tops of his feet to 
the ankles, due to constant running and other activities.  He 
reported he was separated from service due to problems with 
his ankles and feet.  His present complaint was that his 
ankles hurt, especially after excessive walking or standing 
greater than two hours.  He reported he did not take 
medication when his ankles hurt.  Physical examination of the 
feet revealed that the range of motion of the feet was 
essentially normal, but he complained of discomfort on 
inversion and eversion.  There was no swelling and no 
deformity except for flatfeet.  The diagnosis was history of 
a sprained right ankle in 1994.

In a June 1997 statement, the veteran's father stated he was 
not aware of the veteran having any pain in his ankle before 
joining the military.  In a June 1997 statement, the 
veteran's mother stated the veteran hurt his right ankle a 
few years ago but he had no problems with his left ankle.  
She stated the veteran did not have a problem with tendonitis 
of the left ankle.  She related that although the right ankle 
was previously injured, it got better and allowed him to do a 
security job for over a year.  

In June 1997, the veteran alleged that his current ankle 
problems were due to service.

In April 1999, the Board remanded the claim of service 
connection for a bilateral ankle disorder to the RO for 
further development.  This development included obtaining all 
pre-service and post-service treatment records for a 
bilateral ankle disorder since 1994 and scheduling the 
veteran for a VA examination to determine the nature and 
etiology of any left and right ankle disorder.  

In May 1999, the RO contacted the veteran and requested he 
submit the names and address of all sources of treatment for 
right and left ankle problems since 1994.  The veteran never 
responded to the RO's request.

In November 1999, the veteran failed to report for VA 
examination.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

At the outset, the Board notes the veteran failed to report 
for a November 1999 VA examination which was scheduled to 
determine whether he currently has a chronic bilateral ankle 
disorder.  The governing regulation provides that his claim 
must therefore be reviewed based on the evidence of record.  
38 C.F.R. § 3.655.

The determinative question in the instant case is whether the 
veteran has submitted a well-grounded claim of service 
connection.  Service medical records mention a history of 
treatment in 1994, before service, for a right ankle sprain.  
The veteran served on active duty from November 1996 to 
February 1997.  Service medical records show that in December 
1996 and in January 1997 he was treated for bilateral ankle 
tendonitis.  Most of his complaints and treatment, however, 
pertained to the left ankle.  December 1997 X-ray studies of 
the left foot were normal.

There are no post-service medical records reflecting a 
chronic bilateral ankle disorder.  VA examination of the 
ankles in March 1997 was essentially negative.  The physician 
diagnosed "history" of right ankle sprain in 1994, but the 
examination did not describe an actual current right ankle 
disability.  The mere notation of "history" does not 
constitute a current medical diagnosis of a disability.  
Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet.App. Dec. 29, 
1999).  Furthermore, there was no mention of a left ankle 
disorder recorded on examination.  In the absence of medical 
diagnosis of a present disability of the ankles, and medical 
evidence linking it with service, the claim for service 
connection is not well grounded.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992); Caluza, supra.

Moreover, the veteran's assertion that he currently has a 
bilateral ankle disorder due to his period of active service 
is insufficient to well ground his claim of service 
connection.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology, and his statements 
do not serve to make his claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Likewise, the veteran's 
parents are not competent to offer statements regarding 
medical diagnosis or causation.  Therefore, their statements 
are insufficient to well ground the claim of service 
connection for a bilateral ankle disorder.  Id.

Since the veteran has not met his initial burden of 
presenting evidence of a well-grounded claim for service 
connection for a bilateral ankle disorder, his claim must be 
denied.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for a bilateral ankle disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

